Citation Nr: 0518350	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-05 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 20 
percent for a left wrist condition, for the period prior to 
February 1, 2001.

3.  Entitlement to an initial disability rating greater than 
40 percent for a right wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 and December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut and a December 2002 
rating decision of the RO in Columbia, South Carolina.

The April 1998 rating decision increased the veteran's 
disability rating for a left wrist condition to 20 percent 
and granted service connection for a right wrist condition, 
assigning an initial 40 percent disability rating.  The 
veteran perfected a timely appeal of this determination to 
the Board.

Because the respective 20 and 40 percent disability ratings 
do not represent the maximum rating available for the 
veteran's left and right wrist conditions, the veteran's 
claims for increased disability ratings for these 
disabilities remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In light of the foregoing, the Board 
has identified these claims for increase as reflected on the 
title page.

The Board notes that a subsequent January 2001 hearing 
officer rating determination proposed severance of the 
veteran's 38 U.S.C.A. § 1151 benefits for her left wrist 
condition pending notification of such proposed severance.  
The veteran was advised of the proposed severance and her 
appellate rights in a January 2001 letter and did not appeal 
the determination.  Thereafter, compensation benefits for her 
left wrist condition were severed.  However, as she had 
perfected her prior appeal for a higher disability rating for 
that condition, she is entitled to appellate review of the 
issue to the date of severance of the benefit, as reflected 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R § 3.159, 
became law during the pendency of the veteran's claims for 
increased disability ratings for her left and right wrist 
conditions.  VCAA amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

The record contains no document that addresses or satisfies 
the notification requirements of the VCAA for the veteran's 
claims for increased disability ratings.  As a result, 
corrective action is needed to satisfy those requirements.  

The Board further notes that the veteran requested a travel 
board hearing before a Veterans Law Judge (formerly known as 
Board Members) of the Board in her notice of disagreement 
received in May 1998.  Although she subsequently requested 
and received a personal hearing before a local hearing 
officer, there is no evidence of record that she withdrew her 
request for the requested travel board hearing.  The RO 
should ascertain whether the veteran still desires to give 
testimony at a travel board hearing regarding the appealed 
issues.

An October 1998 neuropsychiatric examination report notes 
that the veteran had been referred for examination through 
vocational rehabilitation and notes that she had been 
referred to rehab.  However, there are no vocational 
rehabilitation training records in the claims files.  As 
these records are pertinent to her claims for increased 
disability ratings and are within the control of VA, they 
should be obtained and associated with the claims files.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, she contends that she developed PTSD as 
the result of a "gang rape" in March 1980.  She denies 
telling anyone of the rape at the time, but later learned 
that she was pregnant and had the child in December 1980.   

Although the veteran's service medical records do not show 
any relevant psychiatric complaints, findings, treatment or 
diagnoses, her service personnel records do indicate 
deterioration in her work performance sometime after the 
alleged incident and the birth of her child, presumably 
conceived as a result of the rape.  The available personnel 
records show that she was discharged because of her inability 
to adapt emotionally.  Although she was not court marshaled 
or was not punished with any Article 15s, the evidence 
indicates that she was counseled on at least 5 occasions 
regarding her deficiencies.  In a letter received in 
September 2004, the veteran requested that the RO get all 
pertinent service records from NPRC.  Although there is a 
handwritten notation that her complete service medical and 
personnel records were of record, there is no evidence of 
record documenting any further efforts to ascertain and 
secure any possible outstanding records and there is no 
evidence that the veteran was advised of any such efforts or 
any need for her to attempt to get the records herself.  The 
veteran's service personnel records, particularly any 
performance evaluations and records regarding counseling 
concerning her work deficiencies are potentially relevant to 
her claim, and should be obtained.  See generally, Patton v. 
West, 12 Vet. App. 272 (1999).

Finally, the Board notes that the veteran was initially 
diagnosed with PTSD in November 1999, by a nurse 
practitioner, based on the veteran's history.  A review of 
the medical evidence of record does not indicate that any 
psychological testing was conducted in diagnosing the 
veteran.  Moreover, there is no indication that any of the 
medical personnel that diagnosed the veteran with PTSD had 
the opportunity to review her medical records or claims file 
in evaluating her.  In light of the above, the Board is of 
the opinion that a VA psychiatric examination of the veteran 
would be helpful in the adjudication of the instant claim.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with regard to the veteran's 
claims for increased disability ratings 
for left and right wrist conditions.  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in her possession that pertains 
to the claims.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated her 
for her claimed disabilities.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folders.  All records for treatment in 
the VA Medical Centers in Hartford, 
Connecticut, and August, Georgia, dated 
from March 2004 to the present should 
also be obtained.  The RO should also use 
all available resources, to include the 
assistance of the NPRC, to obtain any of 
the veteran's service personnel records 
not already of record, to include any 
performance evaluations and related 
counseling sessions.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

3.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.

4.  The RO should further contact the 
veteran and request that she clarify 
whether she desires a travel board 
hearing in connection with the instant 
appeal, or whether she wishes to withdraw 
her earlier request for such.  Any 
response from the veteran should be in 
writing and associated with the claims 
files.

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's PTSD, if found to be present.  
All indicated studies should be 
performed, to include psychological 
testing if appropriate, and all findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
these claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

7.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims files are returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




